DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Applicant Arguments/Remarks Made in an Amendment filed on May 13, 2021, with respect to independent claims 1, 11, and 16 have been fully considered and are persuasive. The examiner withdraws the previous objection(s) to the specification and drawings.  The previous rejection of the claims have been withdrawn.

Drawings
The drawings were received on December 20, 2017.  These drawings are acceptable.

Allowable Subject Matter
Claim(s) 1, 4 – 11, 13 – 16, and 18 – 24 are allowed.

The following is an examiner’s statement of reasons for allowance: Claims 1, 4 – 11, 13 – 16, and 18 – 24 are allowable because prior art fails to teach or suggest, either alone or in combination all of the limitations of claims 1, 11 and 16.  The closest prior art is considered to be Guntreddi (US 9,863,982 B2) that teaches a circuit (Fig. 4) comprising: a pass transistor (FP_FET) coupled between a first voltage node (USB_IN) and a second voltage node (Vsys), the first voltage node (USB_IN) is coupled to a first power supply (col. 1, lines 18-22, USB power supply); a sensing circuit (SFET_RB, 402, 408, 404, transistor to the left of 404, 410) configured to sense an amount of reverse current (col. 7 lines 55-67, col. 8 lines 1-17), the reverse current being a current fed back through the pass transistor to the power supply (see Fig. 6, reverse current from 420 to USB_IN), wherein the sensing circuit includes a sense transistor (FET_RB) and 

With regard to claim 1, the prior art of record, either singularly or in combination, does not disclose or suggest the combination or limitations including “wherein the current steering circuit includes a first amplifier and a current steering transistor having a gate terminal coupled to an output of the first amplifier, wherein an inverting input of the first amplifier and a source terminal of the current steering transistor are coupled to a source terminal of the sense transistor, wherein a non-inverting input of the  first amplifier is coupled to the first voltage node, and wherein a drain terminal of the sense transistor is coupled to the second voltage node”.
Claims 4 – 10 and 21 – 22 are allowable due to their dependence on the allowable claim 1.

With regard to claim 11, the prior art of record, either singularly or in combination, does not disclose or suggest the combination or limitations including “providing, from the current steering circuit, a first current to a first current mirror; the first current mirror providing a second current based on the first current”.
Claims 13 – 15 and 23 are allowable due to their dependence on the allowable claim 11.

With regard to claim 16, the prior art of record, either singularly or in combination, does not disclose or suggest the combination or limitations including “wherein the sensing circuit includes a sense transistor, an amplifier having a non-inverting input coupled to the first voltage node and an inverting input coupled to a source terminal of the sense transistor, wherein a drain terminal of the sense transistor is coupled to the second voltage node, a current steering transistor having a source terminal coupled to the source terminal of the sense transistor and a gate terminal coupled to an output of the amplifier and a first 
Claims 18 – 20 and 24 are allowable due to their dependence on the allowable claim 16.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicolas Bellido whose telephone number is (571) 272 5034.  The examiner can normally be reached on M-F: 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on (571) 272 2391.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217 9197 (toll-free). If you would like assistance from a 

/N.B./Examiner, Art Unit 2836

							/JARED FUREMAN/                                                                                 Supervisory Patent Examiner, Art Unit 2836